 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RYAN J. DUERST,                                  No. 2:18-cv-2869 TLN AC PS
12                      Plaintiff,
13           v.                                        ORDER
14    SUPERIOR COURT OF CALIFORNIA
      COUNTY OF PLACER,
15
                        Defendant.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has requested leave to proceed in forma pauperis

20   (“IFP”) pursuant to 28 U.S.C. § 1915. ECF No. 2.

21          Plaintiff’s IFP application does not make the showing required by 28 U.S.C. § 1915(a)(1).

22   According to the application, plaintiff received money from “Business, profession or other self-

23   employment” during the past 12 months. ECF No. 2 at 1 ¶3. However, plaintiff fails to disclose

24   “the amount received and what you expect you will continue to receive.” See id. at 1.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s request to proceed IFP (ECF No. 2) is DENIED without prejudice to its

27   renewal with all entries on the form completed.

28   ////
                                                       1
 1          2. Plaintiff is granted 30 days from the date of this order to renew the IFP application in
 2   proper form, or to pay the filing fee. Plaintiff is cautioned that failure to timely renew the IFP in
 3   proper form, or to pay the filing fee, may result in a recommendation that this action be
 4   dismissed.
 5   DATED: October 31, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
